Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pat. No. 4,698,179) in view of Fox (U.S. Pat. No. 4,472,295).
In column 2 lines 56-63 Suzuki discloses a conductive and sliding resin material comprising a thermoplastic resin having carbon black and graphite, as recited in claim 1, dispersed therein. In column 3 lines 5-13 Suzuki discloses that the thermoplastic resin can be polyacetal, as recited in claim 1, and in Table 1-3 Suzuki discloses various compositions comprising polyacetal (POM), carbon black (CB), and graphite (Gr), including examples (11, 38, 78, 128) where the carbon black is present in an amount within the range recited in claim 1. In column 4 lines 16-19 Suzuki disclose more broadly that the concentration of carbon black is preferably 7 to 30% by weight, encompassing the ranges recited in claims 1-2, when high electric conductivity is to be provided, indicating that the carbon black is a conductive carbon black, as recited in claim 1. Based on the amounts of carbon black and graphite in the examples of Table 1, the amount of polyacetal in the compositions falls within the range recited in claim 1. In column 6 lines 15-17 Suzuki discloses that a preferable maximum total amount of “components”, which appears to refer to the non-polymer components of the resin material, is 40% by weight, leaving a polyacetal concentration of 60% or more by weight, within the range recited in claim 1. 
From column 1 line 60 through column 2 line 9 Fox discloses that carbon back particles having a bulk density of 0.14 to 0.16 g/mL (140 to 160 g/L), within the ranges recited in claims 1 and 3, and a dibutyl phthalate (DBP) absorption of 200 to 350 (in Table 1 in column 3 Fox indicates that the DBP absorption is in the same units as the current claims), overlapping the range recited in claim 1, is believed to enable current to flow between conductive particles in a non-conductive polymeric matrix in a highly efficient manner. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	It would have been obvious to one of ordinary skill in the art to use carbon black having the properties taught by Fox as the carbon black in the composition of Suzuki, in order to obtain the highly efficient conductivity disclosed by Fox.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Fox as applied to claims 1-3 above, and further in view of Okushiro (U.S. Pat. No. 4,831,073).
The discussion of Suzuki and Fox in paragraph 6 above is incorporated here by reference. Suzuki and Fox disclose a resin composition meeting the limitations of claims 1-3. Suzuki discloses in column 5 line 68 through column 6 line 2 and the examples that the composition is prepared into sliding materials by kneading, pelletizing, and shaping the composition. In column 9 lines 5-7 Suzuki discloses that the sliding materials can be a bearing, meeting the limitations of the article of claims 7-8. In column 8 lines 50-55 Suzuki also indicates that the sliding member can be part of an electrical contact body, also meeting the limitations of the article of claims 7-8. Suzuki does not specifically disclose shaping the composition by molding to form a “molded body”.
	In the abstract of the reference, Okushiro discloses polyacetal resin compositions further comprising one or two or more carbonaceous materials which can be carbon black and graphite, similar to the composition of Suzuki and Fox, and further comprising alkali metal or alkaline earth metal compounds. In column 1 lines 5-9 and the examples Okushiro discloses that the compositions have excellent moldability. It would have been obvious to one of ordinary skill in the art to further include the metal compounds of Okushiro in the composition of Suzuki and Fox, and to shape the resulting pellets into the sliding members of Suzuki and Fox via molding, meeting the limitations of the molded body of claims 4-6 and the article comprising a molded body of claims 7-8, since Okushiro teaches that compositions comprising the polyacetal, carbonaceous compounds, and metal compounds have excellent moldability, and further discloses in column 3 lines 22-28 that the alkali metal and alkaline earth metal compounds have a synergistic effect in combination with the carbonaceous materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771